 1
                                                                                         JS-6
 2

 3

 4

 5

 6

 7
                  UNITED STATES DISTRICT COURT OF CALIFORNIA
 8

 9                         CENTRAL DISTRICT OF CALIFORNIA

10   LOVADA WORKMAN,                                 No. 2:17-CV-04515-ODW (SSx)
11
                         Plaintiff,                  JUDGMENT GRANTING
12                                                   DEARBORN NATIONAL’S
           vs.                                       MOTION FOR SUMMARY
13                                                   JUDGMENT
14   DEARBORN NATIONAL LIFE
15   INSURANCE COMPANY,
16                       Defendants.
17

18

19

20
           Defendant DEARBORN NATIONAL LIFE INSURANCE COMPANY

21
     (“Dearborn”) and Plaintiff Lovada Workman (“Workman”) having both moved for

22
     summary judgment on the application of California Insurance Code section 10172.5

23
     to the facts presented. Further, Workman having moved for summary judgment on

24
     unjust enrichment and other equitable relief, including disgorgement and prejudgment

25
     interest. This court after considering all of the papers filed in connection with the

26
     motions, GRANTED Dearborn’s motion for summary judgment and DENIED

27
     Workman’s motion for summary judgment. (Order, ECF No. 56.)

28
                                        -1-
         [PROPOSED] JUDGMENT GRANTING DEARBORN’S MOTION FOR SUMMARY
                     JUDGMENT; CASE NO.: 2:17-CV-04515-ODW (SSx)
 1    IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
 2    1. Judgment is entered in favor of Dearborn and against Workman dismissing
 3       the Complaint against Dearborn in its entirety
 4    2. Dearborn to recover costs of suit.
 5    3. The Clerk of the Court shall close the case.
 6

 7    IT IS SO ORDERED.
 8

 9    February 3, 2020
10

11                          ____________________________________
12
                                     OTIS D. WRIGHT, II
                               UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                    -2-
     [PROPOSED] JUDGMENT GRANTING DEARBORN’S MOTION FOR SUMMARY
                 JUDGMENT; CASE NO.: 2:17-CV-04515-ODW (SSx)
